Citation Nr: 1550026	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  11-33 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for an anxiety disorder, not otherwise specified (NOS), claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel






INTRODUCTION

The Veteran served on active duty from January 1965 to October 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Board denied the claim on appeal.  The Veteran appealed the February 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 memorandum decision, the Court set aside the Board's decision and remanded the claim to the Board for further proceedings consistent with the memorandum decision. 

In December 2014 and June 2015, the Board remanded the claim to the Agency or Original Jurisdiction (AOJ) for additional development.  The claim has been return to the Board for disposition.

The Board acknowledges that, in a December 2009 notice of disagreement, the Veteran asserted that he had a qualifying diagnosis of PTSD.  However, in later correspondences, he clarified that the present appeal was for a higher initial rating for the psychiatric disorder, and not service connection for PTSD.  While the record reflects a differential psychiatric diagnosis, all of his psychiatric symptoms to include identified PTSD symptoms and related impairment have been considered in rating an anxiety disorder NOS.  See Mittleider v West, 11 Vet App 181 (1998) (citing Mitchem v Brown, 9 Vet App 136, 140 (1996)).  Moreover in the December 2011 substantive appeal the Veteran indicated continued disagreement with the issue listed on the statement of the case which was entitlement to an evaluation in excess of 30 percent for anxiety disorder NOS, claimed as PTSD.  In the December 2011 notice of disagreement with the November 2011 rating decision, while he identified his disability as PTSD, he clearly indicated disagreement with "the percentage awarded" for his service connected disability.  Finally, in an August 2012 Informal Hearing Presentation (IHP), the Veteran clarified that issue on appeal, stating that he "disagreed with the 30 percent evaluation and contends that his condition should be related at a higher evaluation."  The IHP specifically identified the appeal as one for an increased rating and not as an appeal for service connection for PTSD.  For these reasons, the Board finds that the Veteran is only appealing his assigned rating for anxiety disorder, NOS.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDING OF FACT

The Veteran's anxiety disorder more nearly approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks rather than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for rating in excess of 30 percent for anxiety disorder are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (5), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Pelegrini at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006).

VA met its duty to notify.  VA issued a VCAA letter to the Veteran prior to the rating decision on appeal.  Here, the Veterans claim arises from his disagreement with the initial disability rating following the grant of service connection for anxiety disorder.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA obtained all relevant records and associated these with the claims file.  VA provided the Veteran with an appropriate VA examination and obtained an appropriate medical opinion on the Veteran's behalf.

The case was previously remanded in December 2014 and June 2015.  The requested VA examination was obtained in March 2015 along with an addendum dated in August 2015.  The Board finds that the VA examination report and addendum provided the information sought by the Board on remand and described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Therefore, the Board concludes that there was substantial compliance with the directives contained in the Board's prior remand decisions.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claim.

II.  Claims for Increase

The Veteran seeks an initial evaluation in excess of 30 percent for service-connected psychiatric disorder.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.
The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Evaluation of Anxiety

Anxiety is rated under 38 C.F.R. § 4.130, Diagnostic Code 9413.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the, "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers). GAF scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Background

The Veteran submitted a July 2009 private psychological evaluation in support of his claim for increase, which reflects that the Veteran was diagnosed with PTSD.  The evaluation report shows that the evaluator administered the Minnesota Multiphasic Personality Inventory (MMPI 2) and obtained a clinical interview to assess the Veteran's overall psychological disposition.  His symptoms included:  Transient depression, increasing loss of interests in work and recreational activities, anhedonia, psychasthema and dysphoria prevail without treatment, transient sleep disturbances, intrusive thoughts, and ruminating memories, psychomotor agitation, rare nightmares, hypervigilance, hyperarousal with unexpected touches results in defensive aggressive physical posturing, avoidance of crowds, emotional numbing, emotional numbing, isolation from community and family, survivors guilt, low frustration and easily irritated, distrust of government and authority, emotional constriction and detachment from others, inability to established friendships or meaningful relationships with anyone outside his immediate family, emotional lability and avoidance of community activities to his ease of anxiety, poor focus and concentration, impatience, and claustrophobic symptoms.  The examiner concluded that the Veteran had "symptoms of a mild to moderate depression with lability of moods and loss of interests in prior areas of recreational involvement.  Disinhibition of emotional expressions is increasingly more disruptive."  A GAF of 48 was assigned and the examiner commented that the Veteran "exhibits considerable impairment in his capacity to formulate interpersonal relationships and function with social/vocational environments secondary to symptoms of acute anxiety related to his primary diagnosis of Post Traumatic Stress Disorder.   Psychological sequelae of emotional lability and disinhibition result in symptoms of a moderate affective disorder and result in emotional and physical isolation."

The Veteran also submitted a  follow-up private psychological evaluation by Dr. R.O. dated in October 2009, which reflects continued symptoms and noted that the Veteran was diagnosed in July 2009 with "PTSD secondary to his tour of duty in Vietnam from 1965-1966."  The examiner stated that the Veteran's symptoms included "triphasic sleep impairments which contribute to chronic cognitive disruption," "poor ability to acquire and sustain focus and concentration," "intrusive and ruminating thoughts of past war related traumas" that "disrupts his ability to remain focused on his desired tasks," "poor memory and diminished efficiency in daily functioning," and "ease of anger and rageful responses necessitate his avoidance of public interactions."  By history, the Veteran established a business years earlier  that was now managed by his son because of his emotional extremes, and he worked about 10 hours a week but "avoids interacting with the general public because of ease of irritability and propensity for emotional/behavioral over reactivity."  The examiner indicated that: The Veteran had "depressive and anxiety symptoms" that cause "virtual social isolation;" he had "constant cognitive disruptions because of intrusive and ruminating thought patterns;" he had "an increasingly insular life style which has resulted in increased discord with both marital and familial interactions;" he had "emotional detachment from family members accompanied by isolating behavior;" and he had loss of interests in prior areas of recreation and estrangement from prior social relationships due to increased depressive symptoms.  The Veteran identified his maintenance of his home and yard as his only recreational activity.  Other symptoms noted included hypervigilance, exaggerated startle responses, aggressive impulses.  The examiner assigned a GAF score of 46 and commented as follows:

Outpatient psychotherapy and psychopharmacology are indicated.  [Redacted Veteran's name] continues to manifest a gradual psychological decompensation and exhibits greater psychosocial insular behaviors.  The escalation of symptoms correlates with greater psychological sequelae of both depressive and anxiety symptoms secondary to his primary diagnosis of PTSD.  [Redacted Veteran's name] cannot effectively complete a normal workday or workweek without manifesting disruptive features from his psychological impairments.  Cognitive, emotional and behavioral disruptions are evident and judgement, thinking, and mood are compromised by transient stress.  [Redacted Veteran's name] exhibits appreciable difficulty in his capacity to establish and maintain effective interpersonal relationships.

Report of VA examination dated in November 2009 reflects a diagnosis for anxiety disorder NOS and GAF score of 71, which the examiner found did not interfere with the Veteran's occupational and social functioning.  The Veteran reported that he did not have many friends, 1 or 2, and he disliked "being around people" or "crowds."  He stated that he "enjoys working around his house and in the yard."  Objectively, the Veteran was clean, neatly groomed, and appropriately dressed in casually attire.  Psychomotor activity and speech were described as unremarkable.  Affect was constricted; mood dysphoric.  The Veteran was cooperative, attentive, and guarded with intact attention and full orientation to person, place and time.  There was no impairment of thought process or content.  Judgement and insight were intact.  The Veteran had no sleep impairment, hallucinations, delusions, suicidal/homicidal thoughts, inappropriate behavior, obsessive or ritualistic behaviors, panic attacks, impaired impulse control or episodes of violence, inability to maintain minimal personal hygiene, or memory deficits.  The Veteran denied symptoms of distressing dreams, but stated that he had daily avoidance symptoms and felt detached from other ("never really chummy with anyone"), a restricted range of affect ("sometimes"), waking 2-3 times a night, irritability or anger ("sometimes"), occasional hypervigilance, and occasional jumpiness with fireworks.  The examiner noted that the Veteran did not endorse symptoms sufficient to meet DSM IV diagnostic criteria for a diagnosis of PTSD.  The Veteran reported that he had been married for 38 years and had stepchildren.  The Veteran reported that he owned and worked in his motorcycle repair shop for the past 30 years with no lost time from work in last 12 months due, but with poor social interaction.  Psychological tests were administered and the results recorded in the exam report.

A March 2015 VA Disability Benefits Questionnaire reflects that the Veteran presented for examination by an appropriately skilled medical professional that reviewed the claims file (e-folder) along with all VA treatment records.  It was noted that the Veteran had been diagnosed with unspecified anxiety under the DSM-V, formerly anxiety NOS under DSM-IV, treated with Citalopram (that helped the Veteran sleep but Veteran still had impaired and intrusive thoughts and occasional dreams with irritability and avoidance).  The examiner determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He examiner indicated, in regards to occupational functioning, that there was no impairment in the Veteran's ability to understand and follow instructions, retain instructions as well as sustain concentration to perform simple tasks, ability to sustain concentration to task persistence and pace, ability to respond appropriately to coworkers, supervisors, or the general public, ability to respond appropriately to changes in the work setting.  By history, the Veteran was married to his second wife of 43 years, retired and had owned a motorcycle shop for 32 years.  The Veteran reported that "he does things around the house and may go out to eat.  He does not like people so avoids movies."  He reported taking Citalopram for his mood and denied any significant legal or behavioral history.  The Veteran reported that his symptoms included anxiety, hypervigilance; and chronic sleep impairment.  Objectively, the Veteran presented on time for his appointment, appeared his age and well-nourished, and in no apparent distress.  He was appropriately attired, casually with good hygiene and grooming.  He was oriented in all spheres with good eye contact.  Mood was euthymic.  Affect was appropriate.  Speech was spontaneous with average rate, volume and tone.  Thought content was future oriented and thought process was linear, logical, and goal directed.  There were no suicidal/homicidal thought or hallucinations/delusions.  Attention and concentration were within normal limits.  Insight and judgement were good.  No overt hypervigilance or startle response was noted.  Memory was within normal limits.  Other symptoms noted by the Veteran including thinking about his time in Vietnam, avoiding fireworks and loud noises, hypervigilance and occasional dreams, some irritability (described as "snapping" at people), and occasional episodes where he will "fly off the handle".  The Veteran stated that he has taken Citalopram for 6-7 years with "good effect."  At this time, the Veteran was stressed with regard to prostate cancer treatment, but denied "feeling down."  In regards to his anxiety, the Veteran reported that he worries about his prostate cancer and "always faces the door."  The frequency was described as "not often" and the severity as "moderate."  The Veteran denied panic attacks.  The MMPI-2 was described as a valid indicator that the Veteran had "some avoidance and mild hypervigilance" which match his presentation and clinical treatment presentation.

A May 2015 private psychological report from Dr. R.O. reflect that the Veteran underwent a follow-up evaluation in April 2015, noting that the Veteran reported he was denied an increase for PTSD.  The examiner noted the same symptoms as previously in addition to worsened and new physical symptoms (tachycardia, shortness of breath, trembling, profuse sweating, etc).  The diagnosis was PTSD and a GAF of 48 was assigned based a determination that the Veteran "continues to re-experience military traumata [sic] that results in physical, emotional and cognitive disruptions, resulting in his virtual social isolation and persistent symptoms of arousal."

A VA examination addendum dated in August 2015 reflects the Veteran showed no symptoms of memory loss, depressed mood, anxiety, panic attacks, impaired judgement, speech impairment, impulse control impairment, thought processes impairment, suicidal/homicidal ideation, or delusions/hallucinations.  However, there were symptoms of chronic sleep impairment.  The examiner assessed a GAF score "based on total history [of] 70-80/85 -likely at the higher end of the spectrum."  The examiner indicated that he believed the Veteran had "over" reported his symptoms to the private examiner (Dr. R.O.) for secondary gain based on his denial of any symptoms consistently over a period from 2007 to present.  The examiner acknowledged the Veteran's assertion that "this evaluator did not let him talk, complete his answers and under reported the severity of his symptoms," but disagreed with that characterization.  In this regard, the examiner noted that the examiner administered psychological tests and obtained a personal narrative from the Veteran.  The examiner noted that the Veteran's self-reported symptoms to the examiner corresponded to the test results of the MMPI2-RF, and were consistent with previously reported symptomatology.  The examiner noted the specific test results in this report, which indicated a bias toward answering true, and concluded that "the results of the [Veteran's] own personal responses to the questions do NOT indicate SEVERE, PTSD, ANXIETY OR DEPRESSION as he later reported to and was noted by Dr. [R.O.]."  The examiner emphasized the Veteran denied he had symptoms of depression, anxiety, stress or PTSD as the test scaled scores were all within normal limits.  The examiner discussed that the only aberrant scale score was for "cynicism" and indicated that this was a reflection of the Veteran's "underlying belief that others are not to be trusted as they act only from self-interest and are only friendly in order to exploit others and thus feel constantly be on the lookout for any competitive advantage because they expect others to do the same people."  The examiner reviewed the test results and discussed the clinical scales, which showed "all responses are within normal limits" to include anxiety, anger, PTSD aligned symptoms, suicidality.  The examiner noted that the Veteran denied any indication of cognitive impairment, neurological or any somatic complaints although he had reported "some" behavior restricting fears (avoidance of certain situations), mild social avoidance and detachment.  The examiner indicated that "detachment" was the most significant behavior reported but that the history of a 43 year marriage and his denial of current problems/stress on testing as well as during the interview indicated a good relationship.  The examiner reported that the Veteran took Citalopram for mood and did not report problematic side effects, but rather described the medication as effective insofar as he denied depression and anxiety, and described only hypervigilance along with sleep problems.  The examiner reviewed the favorable medical opinion of Dr. R.O. and found that the GAF score of 40-45 by Dr. R.O. was indicative of significant impairment in reality testing, such as, with illogical thoughts and speech or extremely poor judgement, thinking and mood, which is not shown by the clinical record-noting that the Veteran was fully oriented during ambulatory care and without indication of any currently symptoms of depression/anxiety.  The examiner explained that Dr. R.O.'s findings were those of a consultant and in stark contrast to those from his regular treatment providers; and that Dr. R.O. did not have the Veteran's complete current testing as is the expected, usual practice.

A review of the VA treatment records for the appeal period shows that the Veteran had regular visits to the Tampa VA medical facility for non-psychiatric problems or follow-up care in podiatry, ophthalmology, and other departments.  A January 2010 note reflects that the Veteran sought an appointment in the VA PTSD clinic, noting that he has old memories of dead bodies and had seen a private psychiatrist in the past.  He denied suicidal intent.  A July 2010 ambulatory care note reflects that the Veteran presented for shoulder pain.  He was positive on a depression screen, but denied suicidal/homicidal thoughts.  He noted that he often woke up with nightmares about his time in Vietnam, had trouble being around fireworks, and mentioned that his PTSD clinic referral had been declined.  The Veteran denied any history of panic attacks.  A November 2012 note indicated that the Veteran was out when his home was called; his wife stated he would return VA's call when the Veteran came home.  Various notes show that the Veteran was alert and oriented in all spheres, and that he demonstrated a readiness to learn with attentiveness and a motivation to learn through asking questions.  A radiation therapy consult note dated in June 2013 included a review of systems.  Psychiatric findings were negative for anxiety, agitation, and depression.  The Veteran was described as alert and oriented in three spheres without mood disorder shown and with a calm affect.  In October 2013, the Veteran was described as a "pleasant" 70 year old.  In September 2014 reflects that the Veteran had retired lifestyle, he worked around the house daily, and that he was "always working."  Another September 2014 record shows that the Veteran was married, lived with his wife, and was retired.  The Veteran reported he had owned a motorcycle shop for 32 years and that he currently worked around the house and yard.  Report of prostate examination dated in September 2014 reflects that the Veteran arrived and departed, ambulatory and in no distress.  VA treatment records show no regular visits for psychiatric treatment or counselling, or reports of worsening symptoms.

In October 2014, the Veteran presented with his wife to meet with a social worker about advanced directive forms.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 30 percent for anxiety disorder.  Neither the lay nor the medical evidence of record more nearly approximates the criteria for a 50 percent or higher disability evaluation.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413.  Although the Veteran obtained a favorable medical opinion in support of his claim for increase, the Board finds that the medical opinion by Dr. R.O. has diminished probative value vis-à-vis the Veteran's VA treatment records coupled with the reports of VA examination obtained in conjunction with his claim, which are more probative and persuasive in this matter.

The Board has carefully considered the private medical evaluation by Dr. R.O. and his medical opinion to include the GAF scores assigned.  However, the magnitude of symptoms reported by Dr. R.O. is difficult to reconcile with the other medical evidence of record, which shows only a few of the symptoms reflected in Dr. R.O.'s report and no GAF scores that remotely approximate those indicated by Dr. R.O..  Setting that aside, even assuming that on the 3 occasions that the Veteran was seen by Dr. R.O. he had had the symptoms noted in the report, the Board must concludes that they were transient without protracted impact on the Veteran's occupational and social functioning or that the Veteran's report was not credible in his report of symptoms to Dr. R.O. because they symptoms described are manifestly incongruous with his self-reported symptoms during many other VA medical visits and on VA examinations during the appeal period.  The Board observes that the private evaluation findings are not marginally different from the VA medical findings, but rather significantly at odds.  It defies belief that the Veteran could have symptoms so disabling as described in the private evaluation reports of Dr. R.O. and continue to deny such symptoms during VA examinations or to obtain additional medical intervention from VA his primary medical provider in this regard.  Additionally, the opinion and findings rendered by Dr. R.O. were entirely predicated on the interview of the Veteran and did not include a complete review of the Veteran's claims file, to include the complaints, findings, and test results associated with his VA medical records.  The private evaluation reports of Dr. R.O. do not distinguish between the subjective complaints and objective findings making it difficult to ascertain those conclusions based on history rendered versus objectively shown on mental status examination or psychological testing.  For instance, although the problems with memory, concentration, judgment, and thinking were identified, the basis of this assessment is unclear.  Also, the opinion reflects an inaccurate diagnosis for PTSD based on the Veteran's history of PTSD, which is not borne out by the record.  Finally, while Dr. R.O. stated in his summary that the Veteran manifested symptoms of "mild to moderate depression," this is incongruous with his report of "transient symptoms of depression" noted earlier during the same evaluation.  Dr. R.O. indicated that the Veteran's judgment, thinking, and mood were compromised by "transient stress," which suggests that the Veteran is impaired only during periods of significant stress, and is incongruous with the examiner's assignment of a GAF score of 48.  It is noted that a GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning; included in this definition is that a person is unable to keep a job.  Richard v. Brown, 9 Vet. App. 266 (1996).  Also, the Board finds that GAF score of 48 assigned by Dr. R.O. is inconsistent with and is not supported by the findings of transient symptoms of depression, acute anxiety related to PTSD, and moderate affective disorder.  Notably, Dr. R.O. ignored pertinently that, during his early evaluation of the Veteran, the Veteran was working at the time and maintained a positive relationship with immediate family members.  Dr. R.O. references "virtual isolation," which again is inconsistent with the record viewed as a whole-showing that the Veteran left home for medical visits and to eat out.  Therefore, for the reasons discussed above, the Board finds that private medical evaluations of Dr. R.O. have diminished probative value in this case.

By contrast, the Board finds that VA medical examinations and opinions rendered in March 2013 and August 2015 are highly probative, and show that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Unlike the private psychological evaluations, the VA examiner reviewed the entire claims file to include the Veteran's VA treatment records and the private medical evaluations of Dr. R.O..  There is no indication that Dr. R.O. had reviewed the Veteran's claims file or the VA examination report dated in March 2015, to include the subsequent addendum.  Additionally, the August 2015 addendum to the March 2015 VA examination report reflects a comprehensive re-review of the record, to include the Veteran's reported symptoms during VA examination/treatment and the psychological test results.  The VA examiner explained ad nauseam that the VA psychological test results supported the findings and conclusions reached; whereas the Dr. R.O. did not explain in any way the results of his psychological testing and continued to report an inaccurate diagnosis for PTSD, which shows that this examiner had not been given any of the Veteran's VA treatment records or examination reports for consideration prior to forming his medical conclusions.  The Board is not bound to accept medical opinions which are based on history supplied by the claimant where that history is clinically unsupported and in fact contradicted by the record, or where the opinion is contingent on an inaccurate factual background.  See Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Here, the lay and the medical evidence of record does not more nearly reflects the frequency, severity, or duration of psychiatric symptoms required for the assignment of an evaluation in excess of 30 percent.

The evidence shows that the Veteran, retired and married, has minimal VA treatment for his service-connected anxiety disorder.  His symptoms include anxiety, hypervigilance, chronic sleep impairment with occasional dreams, intrusive thoughts, irritability and avoidance.  The record suggests that he has a meaningful relationship with his spouse.  Although he has anxiety, the more persuasive evidence of record shows it is not frequent or constant and that there are no episodes of panic attacks.  Also, the Veteran's sleep disturbances and other symptoms, such as intrusive thoughts, have not caused him neglect his personal appearance, miss scheduled appointments, not attend to the activities of daily living, or interfere with his working around the house or yard.  The more persuasive evidence of record shows no impairment of memory, speech, judgement, concentration, attention, or thinking (content or processes).

The Veteran's GAF score of 70-80/85 noted in the August 2015 VA addendum further reflects that the Veteran was functioning well.  Notably, the VA examiner supported the GAF score assigned with the Veteran's personal report of symptoms and difficulties reported on testing.  The VA examiner expressed that she gave the Veteran's report of symptoms greater weight when they were more significant than shown on the psychological testing.

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran believes he meets the criteria for a higher disability rating, the more persuasive evidence of record show that his disability does not meet the requirements for a higher rating than currently assigned.

As indicated above, the Board assigns greater probative value to report of VA examination dated in March 2015 and the August 2015 addendum, which found that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform tasks, but that he otherwise generally functioning satisfactorily.  The opinion of the VA examiner is highly probative as it was prepared by a skilled, neutral medical professional after interview of the Veteran and mental status evaluation coupled with review of the pertinent medical record to include the private psychological evaluations by Dr. R.O...  The Veteran's symptoms and the medical findings do not more nearly reflect occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.7.

Accordingly, the claim is denied and there is no basis for a staged rating as the factual findings do not show distinct period where the disability exhibits symptoms that would warrant different ratings.  See Fenderson, supra.  As the evidence of record is not in equipoise, there is no doubt to resolve.  Gilbert, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2015).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's psychiatric disability are specifically contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected psychiatric disability.  While the Veteran has reported interference with employment from his service connected anxiety disorder, he has not contented he is unemployable due to service-connected disability. On the contrary, in October 2009 Dr. R.O. noted that the Veteran, while avoiding interaction with the general public, continued to work 10 hours a week in a business that he had established that was now managed by his son.  While Dr. R.O, continued by noting that the Veteran could not effectively complete a normal workday or workweek without manifesting disruptive features, a November 2009 VA examination notes that the Veteran despite his poor social interaction, continued to work in his motorcycle repair shop and had not lost time from work in the past 12 months.  Likewise, the March 2015 VA examiner indicated, in regards to occupational functioning, that there was no impairment in the Veteran's ability to understand and follow instructions, retain instructions as well as sustain concentration to perform simple tasks, ability to sustain concentration to task persistence and pace, ability to respond appropriately to coworkers, supervisors, or the general public, ability to respond appropriately to changes in the work setting.   Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).


ORDER

An initial evaluation in excess of 30 percent for anxiety disorder is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


